Title: To Thomas Jefferson from Edward Gantt, 17 August 1801
From: Gantt, Edward
To: Jefferson, Thomas


Sir
George Town August 17th. 1801.
When I last saw you, I informed you that I had succeeded in communicating the vaccine Pox to one of my Patients. The Day after, I found the Inflammation had entirely disappeared, & that the Matter had in every Instance proved inactive. I hope the Gentleman who inoculated your Family has been successful, and that we may get supplied with recent Matter from him. I daily expect some from New-York—Should the Matter you have received from Doctor Waterhouse prove as inert, as those Portions of it which you was so obliging to furnish me with; and the Matter I receive from New York prove efficient, I will take the earliest opportunity of furnishing you with it recent. Your Family in Washington were all well, at twelve OClock this day. I am Sir,
with sincere Respect your much obliged & most obedt. Servt.
Edward Gantt
